              Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 1 of 19



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                           UNITED STATES DISTRICT COURT
13                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   BROOKS MANUFACTURING COMPANY,                      NO.
17
18                      Plaintiff,                      COMPLAINT FOR DECLARATORY
19                                                      JUDGMENT
20           v.
21
22   UNITED STATES FIRE INSURANCE
23   COMPANY,
24
25                      Defendant.
26
27
28
29          Brooks Manufacturing Company alleges as follows:
30
31                                        I. INTRODUCTION
32
33          1.1.   This is an action for declaratory judgment arising out of United States Fire
34
35   Insurance Company’s (“U.S. Fire’s”) refusal to acknowledge the existence and terms of an
36
37   umbrella liability insurance policy DCL 72630 issued to Brooks Manufacturing Co. for the
38
39   policy period July 15, 1971 to January 1, 1975.
40
41          1.2.   Brooks Manufacturing Co. (“Brooks Manufacturing”) faces environmental
42
43   property damage liability under Washington’s Model Toxics Control Act (MTCA) due to the
44
45   releases of hazardous substances that allegedly occurred during Brooks Manufacturing’s former

     COMPLAINT FOR DECLARATORY JUDGMENT - 1                        GORDON       600 University Street
     No.                                                            TILDEN      Suite 2915
                                                                   THOMAS       Seattle, WA 98101
                                                                   CORDELL      206.467.6477
               Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 2 of 19



 1   tenancy at the R.G. Haley site in Bellingham, WA. The R.G. Haley Site is now owned by the
 2
 3   City of Bellingham.
 4
 5           1.3.   Washington’s Department of Ecology has named Brooks Manufacturing a
 6
 7   “potentially liable person” (“PLP”) under MTCA for remediation expenses at the R.G. Haley
 8
 9   Site.
10
11           1.4.   Now exposed to significant liability at the R.G. Haley Site, and facing a
12
13   substantial likelihood that the limits of the primary liability policy(ies) underlying the U.S. Fire
14
15   policy will be exhausted, Brooks Manufacturing brings this declaratory judgment action to
16
17   establish the existence and terms of the umbrella liability coverage it purchased from U.S. Fire.
18
19                                              II. PARTIES
20
21           2.1.   Brooks Manufacturing Co. Plaintiff Brooks Manufacturing Co. (“Brooks
22
23   Manufacturing”) is a corporation organized under the laws of the State of Washington, with its
24
25   principal place of business in Bellingham, Washington. Brooks Manufacturing is the successor-
26
27   in-interest to Frank Brooks Manufacturing Company.
28
29           2.2.   United States Fire Insurance Company. Upon information and belief,
30
31   Defendant United States Fire Insurance Company (“U.S. Fire”) is a New Jersey corporation,
32
33   organized and incorporated under the laws of Delaware. During all times relevant to this
34
35   Complaint, U.S. Fire transacted business in the State of Washington.
36
37                                 III. JURISDICTION AND VENUE
38
39           3.1.   Personal Jurisdiction. This Court has personal jurisdiction over the parties.
40
41           3.2.   Subject Matter Jurisdiction. This Court has subject matter jurisdiction pursuant
42
43   to 28 U.S.C. § 2201 and 28 U.S.C. § 1332. There is complete diversity of citizenship between
44
45   the parties, and the amount in controversy exceeds $75,000, exclusive of interests and costs.

     COMPLAINT FOR DECLARATORY JUDGMENT - 2                           GORDON        600 University Street
     No.                                                               TILDEN       Suite 2915
                                                                      THOMAS        Seattle, WA 98101
                                                                      CORDELL       206.467.6477
               Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 3 of 19



 1          3.3.    Venue. Venue is proper pursuant to 28 U.S.C. § 1391 because U.S. Fire issued
 2
 3   the insurance policy in the Western District of Washington; alternatively, U.S. Fire is subject to
 4
 5   personal jurisdiction in the state of Washington.
 6
 7                                    IV. THE POLICY AT ISSUE
 8
 9   A.     Brooks Manufacturing’s Coverage from U.S. Fire
10
11          4.1.    U.S. Fire, in consideration of premiums paid by Brooks Manufacturing, sold an
12
13   umbrella liability policy (the “Policy”) to Brooks Manufacturing under its former name, Frank
14
15   Brooks Manufacturing (hereinafter “Brooks Manufacturing”). The policy number was DCL
16
17   72630. The policy period was July 1, 1971 through January 1, 1975.
18
19          4.2.    U.S. Fire denies it issued the policy.
20
21          4.3.    Evidence of the Policy is substantial. Records provided by Brook
22
23   Manufacturing’s former insurance broker, Marsh & McLennan (“Marsh”), the testimony of
24
25   Marsh’s former employee Joanne Sebring, and Brook Manufacturing’s consistent pattern of
26
27   purchasing excess and umbrella policies with per occurrence limits of $2 million during the
28
29   1970s all show that Brooks Manufacturing purchased policy DCL 72630.
30
31          4.4.    In August of 1994, John Ferlin, the current CEO of Brooks Manufacturing,
32
33   contacted Marsh and requested all records related to liability insurance policies purchased by
34
35   Brooks Manufacturing. In response, Mr. Ferlin received copies of the index cards maintained
36
37   and used by Marsh to track the insurance coverage obtained for each client.
38
39          4.5.    Four index cards provided by Marsh show that U.S. Fire issued Brooks
40
41   Manufacturing an umbrella liability policy. Copies of the index cards are attached as Exhibit A.
42
43          4.5     The earliest index card, dated August 6, 1971, indicates that Brooks
44
45   Manufacturing purchased umbrella liability policy DCL 72630 from U.S. Fire, with a policy

     COMPLAINT FOR DECLARATORY JUDGMENT - 3                          GORDON       600 University Street
     No.                                                              TILDEN      Suite 2915
                                                                     THOMAS       Seattle, WA 98101
                                                                     CORDELL      206.467.6477
               Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 4 of 19



 1   period from July 15, 1971 to July 15, 1974. Brooks was charged $700 for the first year of
 2
 3   coverage, and a handwritten notation, “R’d [renewed] same #,” indicates it was renewed the next
 4
 5   year under the same number.
 6
 7          4.6     The next index card, dated June 19, 1972, covers the billing period from July 15,
 8
 9   1972 to July 15, 1973. It indicates the Brooks Manufacturing paid U.S. Fire a premium of $887
10
11   to maintain coverage for the 1972 – 1973 Policy year.
12
13          4.7     The third index card, dated May 10, 1973, is the invoice for the third year of
14
15   coverage. It confirms that Brooks Manufacturing was still insured under U.S. Fire policy DCL
16
17   726230, and that the premium for the final year was $887. The card has a handwritten notation
18
19   indicating the policy period was extended until January 1, 1975.
20
21          4.8     The fourth index card, dated August 24, 1973, confirms the handwritten notation
22
23   on the third card. It is an invoice for the policy period of July 15, 1974 through January 1, 1975.
24
25   It includes the same U.S. Fire policy number and indicates that Brooks Manufacturing paid a
26
27   premium of $413 to extend the policy period an additional six months to January 1, 1975.
28
29          4.9     Marsh’s former employee, Joanne Sebring, was responsible for maintaining
30
31   Marsh’s index system. Mrs. Sebring completed a 34-year career at Marsh, working there first as
32
33   a clerk from 1960 to 1965, and then for another 29 years from 1967 to 1996. Mrs. Sebring’s
34
35   main responsibility was to create and maintain the index cards, including the four index cards
36
37   that reflected the umbrella policy that Brooks Manufacturing purchased from U.S. Fire.
38
39          4.6.    When Mr. Ferlin contacted Marsh in August of 1994 to request Marsh’s records
40
41   of Brooks Manufacturing’s policies, Mrs. Sebring fielded the request. Mrs. Sebring easily
42
43   located the index cards because they were filed alphabetically by insured.
44
45


     COMPLAINT FOR DECLARATORY JUDGMENT - 4                          GORDON       600 University Street
     No.                                                              TILDEN      Suite 2915
                                                                     THOMAS       Seattle, WA 98101
                                                                     CORDELL      206.467.6477
                 Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 5 of 19



 1             4.7.    Mrs. Sebring testified in a deposition that she always was careful to record policy
 2
 3   information accurately on the index cards, and that the information on the index cards indicated
 4
 5   that Brooks Manufacturing had purchased a three-year umbrella liability policy from U.S. Fire
 6
 7   expiring on July 15, 1974, and then extended for an additional six months to January 1, 1975.
 8
 9             4.8.    Marsh also provided Brooks Manufacturing the index cards indicating the
10
11   coverage purchased by Brooks Manufacturing after July 1, 1975. The information on the cards
12
13   matches the policies in Brooks Manufacturing’s possession, providing further evidence that the
14
15   cards created and maintained by Marsh accurately reflect the insurance purchased by Brooks
16
17   Manufacturing.
18
19             4.9.    Every year between 1971 and at least 1986, Brooks purchased umbrella liability
20
21   policies with a $2 million per occurrence limit applicable to property damage liability.
22
23             4.10.   The U.S. Fire Policy has a $2 million per occurrence limit applicable to property
24
25   damage liability.
26
27             4.11.   Brooks Manufacturing has asked U.S. Fire numerous times for copies of the
28
29   Policy.
30
31             4.12.   U.S. Fire has not provided a copy of the Policy.
32
33             4.13.   U.S. Fire provided some insurance policy forms to Brooks Manufacturing, but,
34
35   contrary to section 384-30-920 of the Washington Administrative Code, it has not stated which
36
37   of the potentially applicable forms is most likely to have been issued to Brooks Manufacturing
38
39   and why.
40
41             4.14.   Contrary to section 384-30-920 of the Washington Administrative Code, U.S. Fire
42
43   has repeatedly refused to acknowledge that it more likely than not issued the Policy to Brooks
44
45   Manufacturing.

     COMPLAINT FOR DECLARATORY JUDGMENT - 5                            GORDON       600 University Street
     No.                                                                TILDEN      Suite 2915
                                                                       THOMAS       Seattle, WA 98101
                                                                       CORDELL      206.467.6477
               Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 6 of 19



 1                                V. THE UNDERLYING LIABILITY
 2
 3   A.     Brooks Manufacturing’s liability for environmental property damage at the R.G.
 4          Haley Site.
 5
 6          5.1.    Brooks Manufacturing faces liability for property damage allegedly sustained to
 7
 8   the soil, groundwater, surface water, and natural resources at and in connection with the R.G.
 9
10   Haley Site (“Site”) in Bellingham, Washington. The R.G. Haley Site is the subject of an
11
12   environmental cleanup action ordered by the Washington Department of Ecology (“Ecology”).
13
14          5.2.    Brooks leased land within the Site continuously from 1965 until 1985.
15
16          5.3.    On March 17, 2015, the City of Bellingham (the “City”) asked Ecology to name
17
18   Brooks Manufacturing as a PLP under Washington’s Model Toxics Control Act for the cleanup
19
20   action at the Site. The City alleges that storage of treated lumber on the lands leased by Brooks
21
22   Manufacturing during the time of Brooks Manufacturing’s lease contributed to contamination at
23
24   the site. The City alleges that Brooks Manufacturing knew the treated lumber was releasing
25
26   pentachlorophenol into the Site, and that the releases occurred for at least 20 years. The City
27
28   also alleges that Brooks Manufacturing disposed of asphalt and pulp waste and allowed others to
29
30   dispose of oil on the leased lands.
31
32          5.4.    On April 23, 2015, Ecology notified Brooks Manufacturing that it was a proposed
33
34   PLP for the release of hazardous substances at the Site. Over Brooks Manufacturing’s vigorous
35
36   objection, Ecology confirmed Brooks Manufacturing’s status as a PLP July 2015, determining
37
38   that credible evidence existed to name Brooks Manufacturing a PLP. According to Ecology,
39
40   “During Brooks tenancy, correspondence indicates they filled and dumped, or allowed others to
41
42   fill and dump, hazardous substances, including oil, in violation of lease terms. Treated lumber
43
44   was also allowed to be stored on their leased land.”
45


     COMPLAINT FOR DECLARATORY JUDGMENT - 6                         GORDON       600 University Street
     No.                                                             TILDEN      Suite 2915
                                                                    THOMAS       Seattle, WA 98101
                                                                    CORDELL      206.467.6477
               Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 7 of 19



 1          5.5.    Brooks Manufacturing is still a PLP at the Site.
 2
 3          5.6.    Brooks Manufacturing is one of just four PLPs at the Site.
 4
 5          5.7.    The City has completed a remedial investigation and feasibility study (RI/FS) for
 6
 7   the Site and a Cleanup Action Plan. The estimated cost for the remedy recommended in the
 8
 9   Cleanup Action Plan is $15,720,000.
10
11          5.8.    Brooks has already incurred, and will continue to incur, losses and expenses at the
12
13   Site in the form of defense expenses.
14
15   B.     Trigger of Excess Coverage
16
17          5.9.    Brooks Manufacturing’s liability for the Site arises out of alleged occurrences or
18
19   accidents that took place during the period of the Policy
20
21          5.10.   Damage to property at the Site in the form of environmental contamination
22
23   occurred during the period of the Policy.
24
25          5.11.   Brooks Manufacturing’s commercial general liability policies from 1971 to 1975
26
27   were issued by, among other companies, St. Paul Fire & Marine Insurance Company, Inc. (“St.
28
29   Paul”). St. Paul is currently defending Brooks’ Manufacturing under a reservation of rights.
30
31   Each St. Paul policy has a $100,000 per occurrence limit for environmental property damage.
32
33          5.12.   The St. Paul policies underlie the U.S. Fire Policy. Thus, property damage
34
35   liability exceeding $100,000 is sufficient to trigger coverage under the U.S. Fire Policy.
36
37          5.13.   Although Brooks Manufacturing will assert numerous defenses to liability, as one
38
39   of only four PLPs, even a small percentage of liability means that Brooks Manufacturing’s share
40
41   of remediation expenses will easily exceed $100,000.
42
43
44
45


     COMPLAINT FOR DECLARATORY JUDGMENT - 7                            GORDON     600 University Street
     No.                                                                TILDEN    Suite 2915
                                                                       THOMAS     Seattle, WA 98101
                                                                       CORDELL    206.467.6477
                  Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 8 of 19



 1                   VI. FIRST CAUSE OF ACTION: DECLARATORY JUDGMENT
 2
 3            6.1.    Brooks Manufacturing realleges the allegations of paragraphs 1.1 through 4.26
 4
 5   above.
 6
 7            6.2.    An actual and substantial controversy presently exists between the parties
 8
 9   regarding the existence and terms of the U.S. Fire umbrella liability policy DCL 726230. U.S.
10
11   Fire has refused to confirm the Policy’s existence and terms.
12
13            6.3.    U.S. Fire has also failed to satisfy its obligations under section 284-30-920 of the
14
15   Washington Administrative Code.
16
17            6.4.    The issuance of declaratory relied by this Court will terminate the existing
18
19   controversy between the parties.
20
21                                      VII. PRAYER FOR RELIEF
22
23            WHEREFORE, Brooks Manufacturing prays for the following relief:
24
25            7.1.    A declaratory judgment that:
26
27                    (a)    U.S. Fire issued umbrella liability policy number DCL 726230 to Frank
28
29   Brooks Manufacturing, effective July 15, 1971 to January 1, 1975.
30
31                    (c)    Brooks Manufacturing Company is the successor-in-interest to Frank
32
33   Brooks Manufacturing.
34
35                    (d)    The Policy’s terms and conditions are reflected in Form L4021J Rev 3 –
36
37   71, attached as Exhibit B.
38
39                    (e)    The Policy has a per occurrence limit of $2 million for property damage
40
41   liability.
42
43
44
45


     COMPLAINT FOR DECLARATORY JUDGMENT - 8                            GORDON       600 University Street
     No.                                                                TILDEN      Suite 2915
                                                                       THOMAS       Seattle, WA 98101
                                                                       CORDELL      206.467.6477
               Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 9 of 19



 1                   (f)    The Policy is excess to the following policies issued by St. Paul Fire &
 2
 3   Marine: 584 JA 4170 (7/15/1971 – 7/15/1972); 584 JA 4170 (7/15/1972 – 7/15/1973); 584 JA
 4
 5   4170 (7/15/1973 – 1/1/1975).
 6
 7                   (g)    U.S. Fire failed to satisfy its obligations under section 284-30-920 of the
 8
 9           Washington Administrative Code.
10
11                   (h)    Brooks is entitled to all attorneys’ fees and costs incurred in prosecuting
12
13   this action pursuant to Olympic Steamship Co., Inc. v. Centennial Ins. Co., 117 Wn.2d 37, 811
14
15   P.2d 673 (1991), and its progeny.
16
17           7.2.    All further relief to which plaintiff may be entitled at law or in equity.
18
19                                         VIII. JURY DEMAND
20
21           Brooks Manufacturing Company demands that this matter be heard before a jury on all
22
23   issues so triable.
24
25           DATED this 10th day of July, 2019.
26
27                                              GORDON TILDEN THOMAS & CORDELL LLP
28                                              Attorneys for Plaintiff
29
30                                              By    s/ Susannah Carr
31                                                   Susannah Carr, WSBA #38475
32                                                   600 University Street, Suite 2915
33                                                   Seattle, Washington 98101
34                                                   206.467.6477
35                                                   scarr@gordontilden.com
36
37                                              By    s/ Miles C. Bludorn
38                                                   Miles C. Bludorn, WSBA #54238
39                                                   600 University Street, Suite 2915
40                                                   Seattle, Washington 98101
41                                                   206.467.6477
42                                                   mbludorn@gordontilden.com
43
44
45


     COMPLAINT FOR DECLARATORY JUDGMENT - 9                            GORDON       600 University Street
     No.                                                                TILDEN      Suite 2915
                                                                       THOMAS       Seattle, WA 98101
                                                                       CORDELL      206.467.6477
Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 10 of 19




             EXHIBIT A
Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 11 of 19
Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 12 of 19
Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 13 of 19
Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 14 of 19
Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 15 of 19




             EXHIBIT B
Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 16 of 19
Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 17 of 19
Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 18 of 19
Case 2:19-cv-01077-TSZ Document 1 Filed 07/11/19 Page 19 of 19
